Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  January 18, 2013                                                                    Robert P. Young, Jr.,
                                                                                                Chief Justice

  143469                                                                              Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Diane M. Hathaway
                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                          Brian K. Zahra
            Plaintiff-Appellant,                                                   Bridget M. McCormack,
                                                                                                     Justices
  v                                                        SC: 143469
                                                           COA: 295552
  CHRISTOPHER BLAYNE KIYOSHK,                              Kalamazoo CC: 06-001463-FJ
             Defendant-Appellee.
  ____________________________________/

          On October 10, 2012, the Court heard oral argument on the application for leave to
  appeal the June 2, 2011 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals and REMAND this case to that
  court for consideration of defendant’s ineffective assistance of counsel claim. A circuit
  court’s authority to exercise jurisdiction over a defendant charged with a felony
  committed as a minor constitutes a question of personal, not subject matter, jurisdiction.
  “Subject matter jurisdiction concerns a court’s abstract power to try a case of the kind or
  character of the one pending and is not dependent on the particular facts of the case.”
  People v Lown, 488 Mich. 242, 268 (2011) (emphasis, citations, and internal quotation
  marks omitted). The circuit court possessed subject matter jurisdiction here, as
  “Michigan circuit courts are courts of general jurisdiction and unquestionably have
  [subject matter] jurisdiction over felony cases.” Id. Defendant’s age when the offense
  was committed does not pertain to the “kind or character” of the case, but rather
  constitutes a defendant-specific, “particular fact[].” Whether defendant was of an age
  that made circuit court jurisdiction appropriate is thus a question of personal jurisdiction.
  See People v Veling, 443 Mich. 23, 31-32 (1993) (noting that statutory procedures which
  divested the juvenile court of exclusive jurisdiction over qualifying juveniles who
  committed certain offenses operated to give “the circuit courts personal jurisdiction over
  those juveniles”) (emphasis added); accord Twyman v State, 459 NE2d 705, 708 (Ind,
  1984) (“The age of the [juvenile] offender . . . is merely a restriction on the personal
  jurisdiction possessed by a criminal court.”); State v Emery, 636 NW2d 116, 122 (Iowa,
  2001), quoting State v Marks, 920 P2d 19, 22 (Ariz App, 1996) (consequence of flawed
  transfer proceeding from juvenile to adult court is to “deprive the adult division of
  personal jurisdiction”); Sawyers v State, 814 S.W.2d 725, 729 (Tenn, 1991) (absence of
  proper transfer order from juvenile to criminal court “cannot be said to affect the court’s
                                                                                                               2

subject matter jurisdiction”); State v Kelley, 537 A2d 483, 488 (Conn, 1988)
(“[Q]uestions relating to the propriety of the transfer of a juvenile from the docket for
Juvenile Matters to the regular criminal docket do not implicate the Superior Court’s
subject matter jurisdiction.”). “[A] party may stipulate to, waive, or implicitly consent to
personal jurisdiction.” Lown, 488 Mich. at 268 (citations omitted). Therefore, by
entering a guilty plea in the circuit court, and failing to contest the circuit court’s
jurisdiction, defendant implicitly consented to that court’s exercise of personal
jurisdiction.

       HATHAWAY and MCCORMACK, JJ., not participating.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 18, 2013                    _________________________________________
       t0116                                                                 Clerk